     Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 1 of 23



                                                                                 FILED IN CLERK'S OFFICE
                                                                                     U.S.D.C. -Atlanta
                  IN THE UNITED STATES DISTRICT  1R
                 FOR THE NORTHERN DISTRICT OF GEORGIA                                CT 0 5 2018
                          ATLANTA       DIVISION
                                                                               JAMES H. HATTEN, Clerk
                                                                               By:
                                                                                          ` Deputy Clerk
Teklemariam Kinfe
(Print your full name)
                   Plaintiff pro se,                   CIVIL ACTION FILE NO.


      a                                                 1 18-CV-4351

                                                          (to be assigned by Clerk)
 Canon Business Process Services, Inc.




(Print full name of each defendant; an
employer is usually the defendant)
                   Defendant(s).


     PRO SE EMPLOYMENT DISCRIMINATION COMPLAINT FORM

                                Claims and Jurisdiction

1.        This employment discrimination lawsuit is brought under (check only those
          that apply):

                      Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2400e et
                      sue, for employment discrimination on the basis of race, color,
                      religion, sex, or national origin, or retaliation for exercising rights
                      under this statute.

                             NOTE: To sue under Title VII, you generally must have
                             received a notice of right-to-sue letter from the Equal
                             Employment Opportunity Commission ("EEOC").

                                         Page 1 of 9
     Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 2 of 23




                                  To sue underAge                           f

                         Employment Act, you generally must first file a charge of
                         discrimination with the EE!'



                           "M- 091
                   retaliation for exercising rights under this statute.




                          letter from the EEOC.




2.    This Courthas subject matterjurisdiction over this case underthe above-listerT
      statutes and under i          • 1331 and 1343.                             1
     Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 3 of 23




3.     Plaintiff,   Print your III                   rogrMST-4,



       . ~~              ;,    • ;•


                    Atlanta, GA 30377

4.Defendant(s).           Print below the name and address of each defendant listed
                          on page 1 of this form.

       Name         Canon Business Process Services, Inc.
       Address      261 Madison Avenue, 3rd Floor




      -to




       Name
       Address




       Equifax, 1505 Windward Concourse

        Alpharetta, GA 30005
      Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 4 of 23




,f.      When did the alleged discrimination occur? (State date or time period)




7.       Did you file a charge of discrimination against defendant(s) with the EEOC or
         any other federal agency?                 _:               NO


               If you checked "Yes," attach a copy of the charge to this complaint,


                                               1111111 ,1111111
                                     I     &




               Yes                 No

               If you checked "Yes," attach a copy of that letter to this complaint and
               state                on which you                      • that letter:




                     60 days or more have elapsed since I filed my charge of age
                     discrimination with the EEOC

                     Less than 60 days have passed since I filed my charge of age
                     discrimination
      Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 5 of 23




10.     If you were employed by an agency of the State of Georgia or unsuccessfully
        sought employment with a State agency, did you file a complaint against
        defendant(s) with the Georgia Commission on Equal Opportunity?

              Yes                 No                    Not applicable, because I was
                                                not an employee of, or applicant with,
                                                a State agency.

              If you checked "Yes," attach a copy of the complaint you filed with the
              Georgia Commission on Equal Opportunity and describe below what
              happened with it (i.e., the complaint was dismissed, there was a hearing
              before a special master, or there was an appeal to Superior Court):




11.    If you were employed by a Federal agency or unsuccessfully sought
       employment with a Federal agency, did you complete the administrative
       process established by that agency for persons alleging denial of equal
       employment opportunity?

              Yes                 No           _V     Not applicable, because I was
                                               not an employee of, or applicant with,
                                               a Federal agency.

              If you checked "Yes," describe below what happened in that
              administrative process:




                                       Page 5 of 9
       Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 6 of 23




1 Z.     The conduct complained about in this lawsuit involves (check only those that
         apply):

                     failure to hire me
                     failure to promote me
         _           demotion
                     reduction in my wages
                     working under tenns and conditions of employment that differed
                     from similarly situated employees
                     harassment
                     retaliation
             SZ      termination of my employment
                     failure to accommodate my disability
             NZ      other (please specify) 1 was ills ally discharged from my job in blatant
                     RETALIATION just one day after my blistering protest letter to H; and
                     six weeks after I filed an EE C formal discrimination charge.

13.     I believe that I was discriminated against because of (check only those that
        apply);

                     my race or color, which is black
                      y religion, which is
                      y sex. (gender), which is             male                    female
             NZ      my national origin, which is Ethiopian
                     my age (my date of birth is                                           )
                     my disability or perceived disability, which is:


                     my opposition o a practice temployer r believe violated
                     the federal anti-discrimination la!  participation in an
                     EEOC investigation

                     other(please            I was     • gjauarely targeted:falsely
                      accused, character assassinated and defamed for doing nothing wrong.
      Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 7 of 23




14.    Write below, as clearly as possible, the essential facts of your claims).
       Describe specifically the conduct that you believe was discriminatory or
       retaliatory and how each defendant was involved. Include any facts which
       show that the actions you are complaining about were discriminatory or
       retaliatory. Take time to organize your statements; you may use numbered
       paragraphs if you find that helpful. Do not make legal arguments or cite cases
       or statutes.


        Please refer to my detailed complaint on the attached pages, 1 to 14.

        Thank you.




(Attach no more than five additional sheets if necessary; type or write legibly only on
one side of a page.)

                                      Page 7 of 9
      Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 8 of 23




15.    Plaintiff                    still works i
                                    no longer works for defendant(s) or was not hired


16.    If this is a disability-related           • •, defendant(s) r-  A request for
       reasonable accommodation?                 Yes                No




17.    If your case goes to trial, it will be heard by a judge unless you elect a jury
             Do you `•




As relief from the allegations of discrimination and/or retaliation stated above,
plaintiffprays that the Court grant the following                       •




         xz         Money damages (list amounts) $200,000 (Two hundred thousand
                     US dollars).

         NZ         Costs and fees involved In litigating this ease


                    Such other relief            appropriate
    Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 9 of 23




                                    ,`.-Mcna         locos   Vi• ,I             ,




Before you sign this Complaint and file it with the Clerk, please review Rule I I of
                                                                      Wk
sanctions that may be imposed by the Court when a litigant (whether plaintiff or
defendant)violates the provisions ofRule 11. These sanctions may include an order
directing you to pay part or all ofthe reasonable attorney's fees and other expenses
               {.
incurred by           •.                    defendant( s)      prevailing party

                ther
      !       W •   #      j {
                                  i'



            Signed, this   17th day of              September                       2018




                                               "4               •'16011111111
                                                                            ;



                                        (street address)

                                         Atlanta, GA 30377
                                        (City, State, and zip code)


                                                    address)
      Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 10 of 23




I, the Plaintiff, Teklemariam Kinfe, hereby complain against my former employer,
Defendant Canon Business Process Services, Inc. (herein referred to as CBPS,
Inc.) as follows:
STATEMENT OF CLAIM
This is an action to vindicate violations of my civil rights and to redress the
unlawful and discriminatory conduct and employment practices of Defendant
Canon Business Process Services, Inc. This action arises out of the illegal and
wrongful discharge of my employment, inter alia, that I was terminated from my
employment based, in whole or in part, upon my national origin and race in
violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Sec
2000e et seq and Sec 1981; for declaratory relief based on the discriminatory and
RETALIATORY employment practices of CBPS, Inc. against and towards me.
PARTIES
   1. I, the Plaintiff, Teklemariam Kinfe, is originally from Ethiopia and I am a
      naturalized 58 years old adult black male citizen of the United States of
      America. I am a resident of the State of Georgia and I live in Atlanta, GA
      (Fulton County) and my jurisdiction is subject to this court.

   2. Defendant, Canon Business Process Services, Inc., (CBPS, Inc.), is my
      former employer and business entity headquartered in New York, NY with
      many operations throughout the United States and beyond. The local CBPS,
      Inc's branch business office that I worked for is located at:
             Canon Business Process Services, Inc.
             100 Colony Square, Suite 860
             Atlanta, GA 30361
JURISDICTION AND VENUE
This action is brought pursuant to Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Sec 2000e et seq and Sec 1981 which prohibit discrimination
based on race and national origin and proscribes retaliatory acts for filing
discrimination complaints or opposing practices made unlawful under this section.
The jurisdiction of this Court is predicated upon 28 U.S.C. Section 1331 and 1343,
to redress the unlawful deprivation of my civil rights secured, guaranteed and

                                       1of14
       Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 11 of 23




protected by federal law; and this Court has subject matter jurisdiction over this
case under the above listed statutes.
~.                     __          ,
 5114 1111,
          11131111 h    a 10

I, the Plaintiff, Teklemariam Kinfe, have exhausted my administrative remedies in
accordance with the laws of this great country of justice; that I had filed an
administrative EEOC formal discrimination charge against Defendant, CBPS, Inc.

     3. I filed an original EEOC formal discrimination charge against Defendant
        CBPS, Inc. on June 8, 2017 followed by an amended version of an EEOC
        discrimination charge on August 31, 2017; after the Defendant's adverse
        retaliatory action against me -- asserting that my employment termination
        was merely motivated by illegal discrimination based on my national origin,
        my race and a blatant RETALIATION against my firm opposition to the site
        manager, Mr. Andre Allen's discriminatory practice in the workplace that I
        repeatedly addressed in writing and in person to the local HR office and
        CBPS, Inc's senior management for more than two years beginning in 2015.

     4. More than 365 days (one solid year) has passed since the filing of my formal
        discrimination charge with the EEOC on June 8, 2017; with no final verdict
        having been issued nor any voluntary resolution or settlement achieved.

ALLEGATIONS GIVING RISE TO MY CAUSE OF ACTION
     5. I, Plaintiff Teklemariam Kinfe, was hired by Defendant CBPS, Inc, on April
        10, 2013 as a high speed Opex scanner machine operator and I worked for
        the Defendant for more than four years.

     6. At all relevant times, Defendant CBPS, Inc., employed more than fifteen
        (15) employees for at least twenty (20) calendar weeks at its Equifax/CBPS
        Inc. business site in Alpharetta, GA.

     7. At all relevant times and until my unjustified employment termination on
        July 20, 2017, I, Plaintiff Teklemariam Kinfe, have performed my assigned
        duties, daily tasks and functional obligations effectively and accordingly
        fulfilling and exceeding Defendant CBPS, Inc's employee job performance
        standards and expected goals.


                                        2of14
  Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 12 of 23




8. Contrary to Defendant CBPS, Inc.'s allegations about my job performance
   record in its tainted Position Statement, I have consistently satisfied and/or
   exceeded all the requirements and responsibilities of my position during my
   whole employment period.

9. Despite Defendant CBPS Inc.'s outrageous claims and intentional lies to
   discredit my good standing and reputation in its falsified Position Statement
   that it submitted to the EEOC on August 21, 2017, my job performance
   record, conduct and excellent work ethic is glaringly illustrated by the
   annual employee performance reviews of 2013, 2014, 2015 and 2016 that
   the Defendant officially rendered me in writing; including award of
   certificate for outstanding job performance, individual contribution and
   productivity.

10.Moreover, I have also a certificate of employee appreciation from the
   Defendant CBPS, Inc's business client, Equifax as well. That is why
   Defendant CBPS, Inc. kept me for more than four years as one of its best
   employees it hired.

11.I, Plaintiff Teklemariam Kinfe, have vehemently denied any wrong doings
   and false accusations made by the site manager, Mr. Andre Allen; or
   Defendant CBPS, Inc.

12.And as a result, I have firmly declined to sign any alleged counselling write-
   ups authored by Mr. Allen; because the meritless write-ups were deliberate
   fabrications and PRETEXTS created to purposely tarnish and discredit my
   reputation aimed at hurting my stellar employee performance record and
   conduct.

13.The only counselling write-up I have partially agreed to and signed is the
   verbal warning of 2/25/2014. This minor incident was before the arrival of
   Mr. Andre Allen as a site manager to the Equifax/CBPS, Inc. business site in
   Alpharetta, GA.

14.At all relevant times, I, Plaintiff Teklemariam Kinfe, have vehemently
   disputed all allegations of misconduct and fake accusations made by
   Defendant, CBPS, Inc.
                                     3of14
  Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 13 of 23




15.Since I, the Plaintiff, Teklemariam Kinfe, started to vigorously fight for my
   protected employee rights in early 2015 opposing Mr. Andre Allen's
   discriminatory behavior in the workplace, Mr. Allen has been squarely
   targeting me and abusing his managerial power to attack, falsely accuse and
   victimize me in every possible way he can. And I have reported such false
   accusations and unprofessional discriminatory treatments to HR.

16.Having been aware of my repeated discrimination complaints, Defendant
   CBPS, Inc. never took any kind of corrective measure to resolve or halt the
   continued discriminatory misconduct of Mr. Andre Allen against me in the
   workplace.

17.In PRETEXT and contrary to the facts of illegal discrimination incidents that
   happened against me on the job, I was told by the HR office in writing that
   there was no evidence to corroborate my discrimination and retaliation
   complaints.

18. The reason given for my discharge is a mere pure PRETEXT for unlawful
    discrimination as Defendant CBPS, Inc. knew or should have known that
    Mr. Andre Allen's accusations were uncreditable, suspect and
    uncorroborated.

19.And due to Defendant's utter negligence, my protected employee rights have
   been breached and violated repeatedly.

20.Defendant CBPS, Inc. breached its duty of care owed to me by failing to
   properly and adequately train its managerial and supervisory employees at
   its Equifax business site.

21.I was eventually subjected to workplace gross harassment, intimidation and
   defamation in 2017.

22.Due to Defendant's unfair employment policies and practices in the
   workplace, I was unjustly and discriminatorily deprived of equal
   employment opportunities because of my national origin and race.



                                    4of14
     Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 14 of 23




   23.Defendant, CBPS, Inc. engaged in discriminatory employment practices
      with malice and reckless indifference to my federally protected employee
      rights. I am thus entitled to compensatory damages and other remedies
      available under Title VII of the Civil Rights Act of 1964, as amended, 42
      U.S.C. Section 2000e et seq. and Sec 1981.


Defendant CBPS, Inc's Violation of Title VII's Prohibition Against National
Origin and Race-based Employment Discrimination in the workplace;
   24.During my employment with Defendant CBPS, Inc, I, Plaintiff Teklemariam
      Kinfe, was a member of a class protected under Title VII against
      employment discrimination by Defendant's associated managerial and
      supervisory personnel at the Equifax business site.

   25.On November 17, 2014, a job opening entitled Quality Assurance Specialist
      position was posted internally for all qualified CBPS, Inc. employees at the
      Equifax/CBPS, Inc business site in Alpharetta, GA where I worked for more
      than four years.

   26.As the most senior and qualified employee, I applied for the Quality
      Assurance Specialist position on November 23, 2014.

   27.However, the Quality Assurance Specialist position's title was somehow
      later changed to a site supervisory position and the site supervisory role
      promotion was offered to a less senior and new younger female employee,
      named Ms. Tamae Solomon by the Site Manager, Mr. Andre Allen. Ms.
      Tamae Solomon no longer works for Defendant CBPS, Inc.

   28.Despite being the most senior and qualified employee on the job with hands-
      on experience and education, I was denied job promotion and never given an
      iota of a fair chance to compete for the site supervisory position by the Site
      Manager, Mr. Andre Allen.

   29.And in so doing, Mr. Andre Allen and/or Defendant CBPS, Inc. breached its
      own standard protocol of employee job promotion policy from within as
      clearly declared in its employee handbook.
                                       5of14
  Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 15 of 23




30.Defendant, CBPS, Inc. knew about the discriminatory conduct I have
   repeatedly complained and addressed in person and in writing referencing
   this discriminatory job promotion incident.

31.Against the standard protocol of employee job promotion policies and
   procedures of Defendant CBPS, Inc., the site manager, Mr. Andre Allen,
   favored and preferentially promoted non-senior and new Caucasian
   employees such as Ms. Julia Teeple, Mr. Kevin Carvatt and Ms. Sylvia
   Murry whom I partially trained on the job.

32.Therefore, the Defendant's actions towards me as set forth herein in my
   complainant, are evidence of a pattern of race and national origin
   discrimination which further constitutes extreme and outrageous conduct
   against the non-discriminatory fair employment laws of this great land.

33.As declared in its employee handbook, Defendant CBPS, Inc. did not uphold
   the laws on equal employment opportunity, non-discrimination and
   harassment policies in the workplace and Defendant violated my protected
   employee rights.

34.The site manager, Mr. Andre Allen, treated me preferentially and differently.
   Mr. Andre Allen promoted and favored non-immigrant and Caucasian
   employees than I am. And my two applications that I submitted at two
   different occasions for internal job promotion were thrown to the trash bin.

35.Defendant CBPS, Inc. was aware of my repeated discrimination complaints,
   and Mr. Allen's discriminatory behavior against me violated the federal laws
   on fair and equal employment opportunities in the workplace.

36.Defendant CBPS, Inc, did not uphold and practice the laws on equal
   employment opportunity, non-discrimination and harassment in the
   workplace; Defendant denied me equal employment and job promotion
   opportunities because of my national origin.

37.Having been aware of the hostile work environment, Defendant CBPS, Inc.
   was very negligent to not train or take a corrective measure on its lower

                                   6of14
  Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 16 of 23




   managerial and supervisory personnel at the Equifax business site in
   Alpharetta, GA.

38.Defendant CBPS, Inc. was aware of my grave complaints and Defendant did
   not rightfully implement and practice the laws of equal employment
   opportunity, non-discrimination and harassment policies at the
   Equifax/CBPS, Inc. business site.

39.Defendant covertly and overtly discriminated me against my race and
   national origin.

40.Senior CBPS, Inc. management were aware of my grave discrimination
   complaint of September 2, 2016 that I addressed in writing. Therefore,
   Defendant CBPS, Inc. is liable for its negligence in violating my civil rights.
   Mr. Andre Allen has repeatedly violated my rights to be free from
   discrimination in the workplace.

41.Defendant CBPS, Inc. never took any disciplinary action to correct the
   discriminatory and retaliatory conduct of its lower managerial staff such as
   Mr. Andre Allen at the Equifax/CBPS, Inc. business site in Alpharetta, GA.
   Defendant CBPS, Inc is thus responsible for the unlawful discriminatory
   misconduct and damage it has inflicted upon me.

42.On 9/3/2015, for the months of June and July 2015, the site manager, Mr.
   Andre Allen, issued me a completely erroneous and distorted bi-monthly
   employee Job Performance Report in a bar graph form.

43.And on Friday, Sept 18, 2015, I submitted a detailed letter via email and
   proved Mr. Allen wrong literally and figuratively through logical data
   analysis; that his bar graph report did not reflect my true production output,
   attendance history, or my job performance record in general.

44.And as a site manager, Mr. Andre Allen has never given me any professional
   answer or feedback to my complaint letter of Friday, Sept 18, 2015.

45.In 2015 three other former employees have jointly filed a discrimination
   complaint to senior CBPS, Inc. management to get deaf ears and blind eyes.
                                     7of14
  Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 17 of 23




46.On Sept 2, 2016,1 emailed 5 pages long follow-up complaint letter to an
   investigative panel of three senior CBPS Inc. management officials who
   came to Atlanta at the end of August 2016 to investigate and hear
   employees' grave concerns and grievances at work.

47.On 01-22-2016 and for the year 2015, I submitted a discrimination
   complaint input online within the body of the annual employee performance
   report under the employee's comment input field. Defendant CBPS, Inc. was
   aware of my grave discrimination complaints, but again, my burning issues
   and employee concerns that I addressed were never resolved by the
   Defendant.

48.In January 2017 and for the year 2016, I submitted a discrimination
   complaint input online within the body of the annual employee performance
   report; under the employee's comment input field. Defendant CBPS, Inc.
   was aware of my grave discrimination complaints, but again, my burning
   issues and employee concerns that I addressed were never resolved by the
   Defendant.

49. To get away and be free from Mr. Andre Allen's hostile work environment
    and discriminatory practice at the Equifax/CBPS, Inc. business site, I have
    requested Defendant CBPS, Inc in writing on Friday, September 2, 2016 for
    a possible transfer to work at another CBPS business location, but again,
    nothing was done and my sincere request for a job transfer did not
    materialize to the Defendant at all.

50.Instead, I was subjected to workplace gross harassment and intimidation,
   defamation and character assassination of my reputation in 2017. Defendant
   CBPS. Inc. was negligent in ignoring my request for a job transfer and
   violated my rights to be free from discrimination to work in a non-hostile
   work environment.

51.In 2016, and for the second time around, I have been asked by the site
   Manager, Mr. Andre Allen, to submit a copy of my resume in the presence
   of his immediate boss Mr. Bryan Wilson, the Enterprise Operations
   Manager, but although I submitted a copy of my resume for the 2nd time,

                                   8of14
     Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 18 of 23




     nothing positive came out of that. And to this day, I honestly don't really
     understand why I was asked to submit a copy of my resume for the 2" d time.

  52.On December 8, 2016, I applied for an internally advertised site supervisory
     position for the 2" d time. However, I have been let down again and retaliated
     by Mr. Andre Allen from being promoted for the second time around.

  53. Mr. Allen retaliated against me from being promoted not because I lacked
      the skills set to do the job done, but it was due to the pure fact that since
      2015, I firmly opposed his discriminatory behavior and preferential
      treatment towards me in the workplace. And Defendant CBPS, Inc. was
      aware of my unresolved serious complaints at work.

  54.I was the most senior employee at work as refers date of hire and length of
     service, educational background, work experience and the skills set required
     to do the site supervisory position competitively and professionally.

  55.However, Mr. Allen discriminated me against my national origin, and in
     January 2017, the site supervisory job promotion position was offered to Mr.
     Kevin Carvatt, a relatively new and less senior Caucasian employee.

  56.In fact, I was covertly and systematically denied an internal job promotion
     for the 2" d time.

  57.And since I had enough injustice done against me by the site manager, Mr.
     Allen, I finally filed an EEOC formal discrimination charge against
     Defendant CBPS, Inc. on June 8, 2017.

  58.On March 20, 2017, I emailed a copy of the Sept 18, 2015 complaint letter
     to Mr. Bryan Wilson, Mr. Andre Allen's immediate boss and CBPS, Inc's
     Enterprise Operations Manager. I also explained to Mr. Wilson the reason
     why I disputed and declined to sign a fake write-up authored by the site
     manager, Mr. Andre Allen.
SECOND CAUSE OF ACTION
Defendant CBPS, Inc's Violation of Title VII's Equal Employment Opportunity,
Non-discrimination and Harassment Laws in the Workplace;
                                        9 of 14
     Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 19 of 23




  59.While I was diligently performing my assigned work, I, Plaintiff
     Teklemariam Kinfe, have been harassed twice in a month for no apparent
     reason.

  60.I have immediately addressed in writing to HR about the gross harassment
     and intimidation that happened against me for no apparent reason by a newly
     appointed site supervisor, Mr. Kevin Carvatt on April 29, 2017.

  61.Mr. Carvatt has also previously harassed another former employee to later
     apologize for his wronged behavior to the whole second shift scheduled
     employees.

   62.In fact, while I was discharged illegally, Defendant CBPS, Inc. did not
      discharge Mr. Kevin Carvatt, a similarly situated white supervisor who
      grossly harassed two different employees in the workplace at two different
      times.

   63.I was grossly harassed by Mr. Carvatt and Defendant CBPS, Inc. violated
      the Non-discrimination and harassment laws in the workplace. My rights to
      work freely were breached and violated by Defendant CBPS, Inc.
THIRD CAUSE OF ACTION
Defendant CBPS, Inc's Disparate Treatment — Oral defamatory statements against
my reputation in the workplace;
   64.On Sunday, June 11, 2017, I have addressed to HR in writing the oral
      defamatory statements and outright lies made against my reputation by Ms.
      Sylvia Murry and this reckless behavior by Ms. Murry constituted slander
      per se.

   65.Ms. Murry is a white employee and I, Plaintiff Teklemariam Kinfe, is an
      immigrant employee citizen of color.

   66.My grave complaint of June 11, 2017 was completely ignored by HR and no
      resolution or feedback to my grievances regarding this improperly motivated
      oral defamation was made at all by HR/Defendant CBPS, Inc.


                                      10 of 14
  Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 20 of 23




67.My complaint in writing about my character assassination and defamation
   by Ms. Murry was not accepted and investigated by the HR office while Ms.
   Sylvia Murry's naked lies against me behind my back were favored and
   recognized one month after I filed the defamation complaint.

68.While Defendant CBPS, Inc. recognized Ms. Murry's naked lies against me,
   it. never questioned Ms. Murry on the defamation complaint I addressed to
   HR On Sunday, June 11, 2017.

69.Defendant CBPS, Inc. never answered the challenging questions I addressed
   about Ms. Murry's extreme motive and outrageous lies; and unlike Ms.
   Murry, Defendant CBPS, Inc. treated me differently, unfavorably and
   unequally.

70.No administrative action was taken by Defendant, CBPS, Inc. to discipline
   or discharge Ms. Murry. In fact, and the irony is, Ms. Sylvia Murry, a white
   employee who defamed me for nothing, was promoted after I was
   unlawfully discharged from my employment.

71.Defendant CBPS, Inc. violated my employee rights and concerns on the job;
   to be heard equally and fairly without any racial bias, preferential treatment
   and discrimination.

72.Ms. Murry is a very close friend of the Site Supervisor, Mr. Kevin Carvatt.
   Ms. Murry is also a close friend to the Assistant Site Manager, Ms. Julia
   Teeple, who got promoted to be Mr. Allen's assistant site manager.

73.Ms. Julia Teeple got promoted from a non-exempt hourly wage employee
   position to an exempt employee through a non-transparent way by Mr.
   Andre Allen, the site manager.

74. In fact, had it not been for the site manager, Mr. Andre Allen's illegal
    discriminatory practice, I was the most senior and most qualified than any of
    the above-mentioned promoted white employees and I ought to have been
    primarily given a fair shot and chance for a job promotion from within.


                                    11of 14
      Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 21 of 23




   75.I was discriminated by Defendant CBPS, Inc. against my national origin and
      race.


Defendant CBPS, Inc's Violation of Title VII's Prohibition Against Retaliation in
the Workplace;
   76.In June 2017, during a teleconferencing event, the local Human Resources
      Generalist, Ms. Thrisa Powells, warned me over the phone simply because I
      just happened to disagree with her judgment call regarding my grave
      complaints of discrimination at work.

   77. On July 19, 2017, I wrote a very strong and heavy worded PROTEST and
       complaint letter to HR/Defendant CBPS, Inc. for being squarely targeted and
       discriminated in a hostile work environment.

   78.And in blatant RETALIATION, my employment was illegally terminated on
      July 20, 2017 by Defendant CBPS, Inc -- just one day after my blistering
      protest letter to the HR office; and six weeks after I filed an EEOC formal
      discrimination charge.

   79.To save face, and in utter disregard to the mandated federal employment
      laws granted to the EEOC, Defendant CBPS, Inc. has intentionally lied to
      mislead the EEOC's investigation on my case in its falsified and
      unbelievably twisted Position Statement dated August 21, 2017.

   80.To save face, and in contradiction to its signed record of documents it
      rendered me, Defendant CBPS, Inc. has outrageously, disgracefully and
      intentionally lied to the EEOC about my excellent employee performance
      record, my reputation and conduct at work.

   81.In fact, in my detailed February 11, 2018 blistering 10 pages long Rebuttal
      Letter to Defendant CBPS. Inc's distorted Position Statement of August 21,
      2017, I have proved Defendant CBPS, Inc's assertions and allegations
      completely wrong based on evidentiary supporting documents and
      undeniable facts that I provided to the EEOC.


                                      12 of 14
      Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 22 of 23




   82.In plain PRETEXTS, Defendant CBPS. Inc. has lamely attempted to tarnish
      my credibility.

   83.Defendant CBPS, Inc. has utterly and literally lied to the EEOC about my
      outstanding job performance record, my character and work ethic.

   84.While my timecard was always recorded accordingly, Defendant CBPS, Inc.
      has covertly intimated me electronically for almost two years by sending
      unnecessary weekly emails.

   85.The scare tactic of email intimidation by the Defendant was meant to instill
      psychological fear in me and make me think and worry about my pay check.

   86.I was the only employee who was sent such unwanted emails and this
      incident begun after I started to repeatedly complain about the wrong
      discriminatory behavior of the site manager, Mr. Andre Allen, and after I
      kept sending and writing discrimination complaints to the HR office and
      senior CBPS, Inc management.

   87.No other former employee who worked at the Equifax/CBPS, Inc. business
      site was sent such garbage and intimidating weekly emails at all. It was just
      me only.

   88.I, Plaintiff Teklemariam Kinfe, incorporate by reference all allegations set
      forth and in the preceding paragraphs of my Complaint stated herein.



To cure the conduct alleged in this action, I, Plaintiff Teklemariam Kinfe,
respectfully request this Court to:

   A. A declaratory judgment that Defendant, CBPS, Inc. has violated my right to
      be free from discrimination in the workplace pursuant to the Title VII of the
      Civil Rights Act of 1964, as amended, 42 U.S.C. Sec 2000e et seq. Sec
      1981; that the Defendant's irresponsible and unlawful actions in this
      complaint constitute discriminatory and retaliatory practices taken against
      me because of my race and national origin.

                                       13 of 14
     Case 1:18-cv-04351-TWT-AJB Document 4 Filed 10/05/18 Page 23 of 23




  B. Award Plaintiff Teklemariam Kinfe for compensatory damages in amount to
     be determined at trial for past and future economic and non-economic losses,
     including emotional and mental anguish, loss of reputation, suffering,
     shame, humiliation, consequential inconveniences and impairment of quality
     of life;

  C. Enter an injunction ordering Defendant CBPS, Inc. to provide Plaintiff
     Teklemariam Kinfe, full back pay to a position I would have obtained in the
     absence of discrimination and retaliation;

   D. Award Plaintiff Teklemariam Kinfe, applicable interest on any awards at the
      highest rate allowed by law;

   E. Order Defendant CBPS, Inc., to remove the site manager, Mr. Andre Allen,
      who is responsible for the unlawful discriminatory and retaliatory adverse
      actions against me from any position which may enable him to victimize,
      discriminate and retaliate against other employee in the workplace; and,

   F. Such other and further relief as this Court deems just and appropriate.

I, PLAINTIFF TEKLEMARIAM KINFE, SINCERELY REQUEST COURT FOR
TRIAL TO A JURY ON ALL CLAIMS ALLOWED BY LAW.

Respectfully submitted this 17th day of September 2018.

Teklemariam Kinfe -- Pro Se Plaintiff
P. O. Box 93893
Atlanta, GA 30377
Tel: 678-592-9508
kinfester@gmail.com




                                        14 of 14
